— Appeal by defendant from a judgment of the Supreme Court, Kings County (Shaw, J.), dated April 13, 1982, which, upon the granting of plaintiff’s motion for summary judgment in lieu of a complaint (CPLR 3213), was in favor of plaintiff in the principal sum of $39,889.88. The appeal brings up for review so much of an order of the same court dated July 6, 1982, as, upon granted defendant’s motion to reargue and rehear, adhered to its original determination. Appeal from the judgment dismissed. The judgment was superseded by the subsequent order. Order affirmed insofar as reviewed. No opinion. Plaintiff is awarded one bill of costs. Bracken, J. P., Brown, Niehoff and Boyers, JJ., concur.